Exhibit (j)(2) CASH SERVICING AGREEMENT THIS AGREEMENT is made and entered into this day of January, 2010, by and between RIM SECURITIES LLC, a [·] limited liability company, as agent for the exclusive benefit of the investors subscribing in Rochdale Structured Claims Fixed Income Fund, LLC (the “Company”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America with its principal place of business at Minneapolis, Minnesota (the “Bank”). WHEREAS, Rochdale Structured Claims Fixed Income Fund, LLC (the “Fund”) proposes to offer units of interest (the “Units”) in the amount of at least $30 million, pursuant to a registration statement on Form N-2 (File No. 811-22358) filed with the U.
